Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 1, 7 and 13, it is unclear how the actuator can comprise an aperture that is located on itself (only space being positively claimed) and for claim 1, a geometric feature claimed at its end but also being part of itself.  The aperture and geometric feature are on a structure which is also part of the actuator. This structure is not being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang  (2009/0290322). Chang teaches an actuator (Fig. 4) for a hood latch, the actuator comprising: an aperture (312) at an end of (a structure of) the actuator (31 at the end thereof), wherein: a cross-sectional shape of the aperture is oblong; a long dimension of the actuator is longer than a short dimension of the actuator; a long dimension of the cross-sectional shape is longer than a short dimension of the cross-sectional shape; and a direction of the long dimension of the cross-sectional shape is offset from a direction of the long dimension of the actuator by an angle that is acute (see Fig. 4). Chang further teaches that the cross-sectional shape of the aperture is an obround.  Wherein the angle is between thirty degrees and sixty degrees (about 45 degrees).  Wherein the angle is between forty degrees and fifty degrees (about 45 degrees).  
Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al (2015/0315811). Mao teaches an actuator (Fig. 7) for a hood latch, the actuator comprising: an aperture (see annotated figure below) at an end of (a structure of) the actuator (130 via 140 at the end thereof), wherein: a cross-sectional shape of the aperture is oblong; a long dimension of the actuator is longer than a short dimension of the actuator; a long dimension of the cross-sectional shape is longer than a short dimension of the cross-sectional shape; and a direction of the long dimension of the cross-sectional shape is offset from a direction of the long dimension of the actuator by an angle that is acute (see annotated figure below). Mao further teaches that the cross-sectional shape of the aperture is an obround.  Wherein the angle is between thirty degrees and sixty degrees (about 45 degrees).  Wherein the angle is between forty degrees and fifty degrees (about 45 degrees).  

    PNG
    media_image1.png
    698
    910
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang  (2009/0290322). As stated above, Chang teaches the limitations of claims 7 and 8, including an oblong aperture.  For claim 9 and 10, Chang fails to teach the exact . 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (2015/0315811). As stated above, Mao teaches the limitations of claims 7 and 8, including an oblong aperture.  For claim 9 and 10, Mao fails to teach the exact dimensions of the aperture. It would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Mao by making a radius of the obround between 6 millimeters and ten millimeters and wherein a ratio of a radius of the obround to a side length of the obround is between one eighth and one half, depending on the optimal size required/desired for the latch to operated. 

Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. (The prior art, for claim 1, fails to teach a hood latch comprising: a hinge; a handle configured to rotate about the hinge, wherein the handle comprises a first geometric feature at an end of the handle that is proximal relative to the hinge; and an actuator comprising: a second geometric feature at a first end of the actuator that is proximal relative to the hinge, wherein the first geometric feature of the handle is configured to engage with the second geometric feature to push the actuator in an actuator-open direction when the handle is rotated between positions, and an aperture at a second end of the actuator that is distal relative to the hinge, wherein: a cross-sectional shape of the aperture is oblong; a long dimension of the cross-sectional shape is longer than a short dimension of the cross-sectional shape; and a direction of the long dimension is offset from the actuator-open direction by an angle that is acute.  Mao teaches an oblong aperture (110c) at the same location relative to the other claimed features of the latch; however, this aperture is not offset from the actuator-open direction by an angle that is acute.
The prior art, for claim 13, fails to teach a chassis comprising: a base portion comprising an opening; a removable hood that covers the opening; a pin rigidly attached to the base portion and extending toward the opening; a hood latch affixed to the hood comprising: a slidable actuator comprising an aperture (on a structure which is part of the actuator), wherein: a cross-sectional shape of the aperture is oblong such that a long dimension of the cross-sectional shape is longer than a short dimension of the cross-sectional shape, a direction of the long dimension is offset from the actuator-open direction by a first offset angle that is acute, a cross-sectional radius of the pin equals half of the short dimension, the pin rests at a pin-closed position within the aperture when the hood is in a hood-closed position and the actuator is in an actuator- closed position, the pin moves from the pin-closed position to a pin-open position within the aperture when the actuator moves from the actuator-closed position to the actuator-open position and the hood moves from the hood- closed position to the hood-open position, and the actuator-open direction is offset from the hood-open direction by a second offset angle.)
Claims 2-6 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
February 17, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637